Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 5, 2019

                                      No. 04-19-00736-CV

                                    Robyn Lynn SHALIT
                                   Appellant/ Cross-Appellee,

                                                 v.

                                  Michael Lawrence SHALIT,
                                  Appellee/ Cross-Appellant,


                       451st Judicial District Court, Kendall County, Texas
                                      Trial Court No. 11-177
                          Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        The reporter’s record was due on November 18, 2019, but has not been filed. On
December 3, 2019, court reporter Tami L. Wolff filed a notification of late record, notifying this
court that the reporter’s record was not filed when it was originally due because: (1) appellant
has failed to request the record, and (2) appellant has failed to pay or make arrangements to pay
the reporter’s fee for preparing the record and that appellant was not entitled to appeal without
paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that appellant has requested the court reporter to prepare the
reporter’s record, which request must designate the portions of the proceedings and the exhibits
to be included. See TEX. R. APP. P. 34.6(b)(1).

        It is further ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee.

       The reporter’s record must be filed no later than ten (10) days after the date appellant’s
written proofs are filed with this court. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date the clerk’s record is filed, and
the court will consider only those issues or points raised in appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).




                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of December, 2019.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court